Exhibit 10.1

 

FORBEARANCE AND FOURTH AMENDMENT AGREEMENT

 

This Forbearance and Fourth Amendment Agreement (this “Amendment Agreement”),
effective as of July 2, 2018, by and among uSell.com, Inc., a Delaware
corporation (“USELL”), BST Distribution, Inc., a New York corporation (“BST”),
We Sell Cellular LLC, a Delaware limited liability company (“WE SELL” together
with uSell and BST, each a “Company” and collectively the “Companies”), the
Purchaser party hereto (the “Purchaser”) and ______________________, a Delaware
limited liability company, as agent for the Purchaser and the other Purchasers
from time to time party to the Note Purchase Agreement (as hereafter defined)
(the “Agent” and together with such Purchasers, the “Creditor Parties”).

 

WHEREAS, the Companies and Creditor Parties are parties to a Note Purchase
Agreement dated as of January 13, 2017 (as amended from time to time, the
“Purchase Agreement”).

 

WHEREAS, an Event of Default (as defined in the Note) occurred on April 1, 2018
and is now existing based on Companies’ failure to comply with the “Operating
Margin” covenant set forth in Section 8.23(a) of the Purchase Agreement for the
fiscal quarter period ending March 31, 2018 (the “Designated Default”).

 

WHEREAS, pursuant to the terms of a Forbearance and Third Amendment Agreement
dated as of May 4, 2018 by and among Company and Creditor Parties, Creditor
Parties agreed to forbear for a period of time from exercising rights and
remedies based on the occurrence of the Designated Default and amend certain
provisions of the Purchase Agreement (the “May 4th Forbearance and Amendment
Agreement”).

 

WHEREAS, Companies have requested that Creditor Parties (a) extend the
Forbearance Period provided for and as defined in the May 4th Forbearance and
Amendment Agreement and (b) amend the Purchase Agreement and the Related
Agreements on the terms and subject to the conditions set forth herein, and
Creditor Parties are prepared to extend such Forbearance Period and amend the
Purchase Agreement, in each case, on the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto agree as follows:

 

1.       Capitalized Terms. Capitalized terms not otherwise defined in this
Amendment Agreement shall have the meaning ascribed to them in the Purchase
Agreement.

 

2.       Acknowledgment of Liabilities.

 

(a)       Each Company hereby acknowledges that it is unconditionally liable to
Creditor Parties under the Purchase Agreement and the Related Agreements to
which it is a party for the payment of all Liabilities, and no Company has any
defenses, counterclaims, deductions, credits, claims or rights of setoff or
recoupment with respect to the Liabilities.



 

 

 

 

(b)       Each Company hereby ratifies and confirms its obligations under the
Purchase Agreement and the Related Agreements to which it is a party and hereby
acknowledges and agrees that the Purchase Agreement and the Related Agreements
to which it is a party remain in full force and effect.

 

3.         Forbearance.

 

(a)       Each Company hereby acknowledges that (a) the Designated Default
occurred on April 1, 2018 and is continuing and (b) the Forbearance Period
provided for and as defined in the May 4th Forbearance and Amendment Agreement
terminated on June 30, 2018, the occurrence of which entitles the Creditor
Parties to exercise their rights and remedies under the Purchase Agreement, the
Related Agreements and applicable law.

 

(b)       No Creditor Party has waived, presently does not intend to waive and
may never waive such Designated Default and nothing contained herein or the
transactions contemplated hereby shall be deemed to constitute in any manner
whatsoever any such waiver. Each Company hereby acknowledges that Creditor
Parties have the presently exercisable right to declare the Liabilities to be
immediately due and payable under the Willis of the Purchase Agreement and the
Related Agreements.

 

(c)       Subject to satisfaction of the conditions of effectiveness set forth
in Section 8 of this Amendment Agreement, during the period (the “Forbearance
Period”) commencing on June 30, 2018 and ending on the earlier to occur of (a)
September 30, 2018 and (b) the occurrence of any Forbearance Default (as defined
in Section 3(e) of this Amendment Agreement), Creditor Parties will forbear from
exercising their rights and remedies under the Purchase Agreement, the Related
Agreements and applicable law solely in respect of the Designated Default.
Notwithstanding the foregoing, nothing contained herein shall impair in any
manner whatsoever Creditor Parties’ rights to administer the credit facility
and/or to collect, receive and/or apply proceeds of each Company’s accounts
receivable and/or any other collateral to the Liabilities, in each case, in
accordance with the terms of the Purchase Agreement and the Related Agreements.
The Creditor Parties may consider extending the expiration date of the
Forbearance Period, but any such extension will be determined by the Creditor
Parties in their sole and absolute discretion and, if provided at all, shall
only be made on terms and conditions satisfactory to the Creditor Parties in
their sole and absolute discretion. Among other factors which the Creditor
Parties may consider in determining whether to extend the expiration date of the
Forbearance Period are the Companies’ financial performance, the Companies’
compliance with the June 30, 2018 and September 30, 2018 “Operating Margin”
financial covenants under Section 8.23(a), the occurrence of no Events of
Default (other than the Designated Default) and the Creditor Parties’ receipt of
evidence satisfactory in all respects to the Creditor Parties demonstrating that
satisfactory progress (as determined by the Creditor Parties in their sole and
absolute discretion) has been made by the Companies in connection with their
diligent and good faith efforts to refinance the Liabilities by September 30,
2018. No such extension, if provided at all, shall be effective unless in a
writing executed by the Creditor Parties and the Companies, and acknowledged and
agreed to by the Guarantors.

 



2 

 

 

(d)       Upon the termination of the Forbearance Period, the agreement of
Creditor Parties to forbear with respect to the Designated Default shall
automatically and without further action terminate and be of no further force
and effect, it being expressly agreed that the effect of such termination will
be to permit Creditor Parties to (i) exercise such rights and remedies
immediately without any further notice, passage of time or forbearance of any
kind and (ii) charge the Default Interest Rate (as defined in Section 1.7 of the
Note) retroactively to April 1, 2018, which such Default Interest Rate charges
shall be due and payable on the next Interest Payment Date (as defined in the
Note).

 

(e)       The occurrence of any Event of Default (other than the Designated
Default) shall constitute a Forbearance Default. As of the date hereof, neither
the Companies nor the Creditor Parties have any actual knowledge of any Events
of Default other than the Designated Default.

 

(f)       Subject only to Section 3(c) of this Amendment Agreement, Creditor
Parties reserve the right, in their sole discretion, to exercise any or all of
their rights and remedies under the Purchase Agreement, the Related Agreements
and applicable law as a result of any Event of Default (other than the
Designated Default), and no Creditor Party has waived any of such rights or
remedies, and nothing in this Amendment Agreement, and no delay on their part in
exercising any such rights or remedies, should be construed as a waiver of any
such rights or remedies.

 

4.           Amendments. Subject to satisfaction of the conditions of
effectiveness set forth in Section 8 of this Amendment Agreement:

 

(a)         Section 8.23(a) of the Agreement is hereby amended and restated in
its entirety to provide as follows:

 

“(a) Operating Margin.

 

(i)        Commencing with the fiscal quarter ending December 31, 2017 and for
each fiscal quarter ending thereafter, Companies will not permit Gross Profit
(as hereafter defined) as of the end of such fiscal quarter to be less than two
percent (2%) of Companies’ revenue (determined in accordance with GAAP) for such
fiscal quarter.

 

(ii)       For the calendar months ending July 31, 2018, August 31, 2018 and
September 30, 2018, Companies will not permit Gross Profit (as hereafter
defined) as of the end of such calendar month to be less than zero percent (0%)
of Companies’ revenue (determined in accordance with GAAP) for such calendar
month.

 

For purposes hereof, the term “Gross Profit” shall mean an amount equal to (x)
revenue received by Companies during the applicable period, minus (y) the cost
of goods sold during the applicable period, including all direct sales and
marketing expenses incurred by Companies during such period, all to be
determined in accordance with GAAP and in a manner consistent with Companies’
past practices and otherwise supported by calculations acceptable to Agent.”

 



3 

 

 

(b)       The definition of “Applicable Net Debt” set forth in Section 8.23(b)
of the Purchase Agreement is hereby amended and restated in its entirety to
provide as follows:

 

“Applicable Net Debt” means, at the date of determination, the outstanding
principal amount of the Notes less (X) cash and cash equivalents on deposit in
the Agent Controlled Account plus (Y) (i) during the period commencing on and
including July 2, 2018 and ending on and including September 30, 2018, zero ($0)
and (ii) on and after October 1, 2018, $230,000, minus (Z) during the period
commencing on and including July 2, 2018 and ending on and including September
30, 2018, the sum of (1) $187,600 and (2) all PIK Amounts (as defined in the
Note) which have been added to the Principal Amount of (and as defined in) the
Note on or prior to such date of determination.”

 

(c)       Notwithstanding anything contained in the Purchase Agreement or any
Related Agreement to the contrary, so long as (a) no Event of Default (other
than the Designated Default) shall occur and be continuing and (b) all
Liabilities are paid in full in cash prior to the expiration of the Forbearance
Period, the occurrence of the Designated Default shall not result in the
imposition of the Default Interest Rate (as defined in the Note); provided that
in the event all Liabilities are not paid in full prior to the expiration of the
Forbearance Period and in the event (i) the Companies fail to be in compliance
with the “Operating Margin” covenant under Section 8.23(a) of the Purchase
Agreement for both the fiscal quarter ending June 30, 2018 and the fiscal
quarter ending September 30, 2018 or (ii) fail to provide Creditor Parties
evidence satisfactory in all respects to the Creditor Parties demonstrating that
satisfactory progress (as determined by the Creditor Parties in their sole and
absolute discretion) has been made by the Companies in connection with their
diligent and good faith efforts to refinance the Liabilities by September 30,
2018, then all Liabilities shall automatically bear interest at the Default
Interest Rate (as defined in the Note) on a retroactive basis from the date of
the first occurrence of the Designated Default.

 

(d)       The Note is hereby amended to reflect the terms of the Third Amended
and Restated Secured Term Note in the form attached hereto as Exhibit A.

 

5.       Forbearance and Amendment Fee; Companies’ Deferral of Certain Payments.
(a) In consideration of Creditor Parties’ agreements contained herein, the
Companies shall jointly and severally pay to Purchaser a forbearance and
amendment fee in an aggregate amount equal to $187,600 (the “Amendment Fee”),
which such Amendment Fee shall be payable simultaneously with Company’s
execution and delivery of this Amendment Agreement by the addition of the amount
of such Amendment Fee to the Principal Amount owing under and as defined in the
Note such that immediately after giving effect to such payment (but prior to the
addition of any PIK Amount) the outstanding Principal Amount of the Note shall
equal Five Million Five Hundred Forty-Seven Thousand Six Hundred Dollars
($5,547,600).

 

(b) Each Company agrees that, during the period commencing on July 2, 2018 and
ending on October 1, 2018, it will defer payment of any and all compensation or
amounts due to Nik Raman, Scott Tepfer and the Companies’ financial consultants
and legal retainer payments to the Companies’ lawyers (collectively, the
“Deferral Parties”), which amounts instead will accrue through October 1, 2018,
except that the Companies may make ordinary and customary commission payments to
Scott Tepfer for sales made by Mr. Tepfer of the Companies’ inventory in the
ordinary course of business.

 



4 

 

 

 6.            Representations and Warranties. Each Company hereby represents
and warrants

 

to Purchasers and Agent that:

 

(a)      The execution, delivery and performance of this Amendment Agreement (i)
have been duly authorized by each Company, (ii) are not in contravention of the
certificate of incorporation, bylaws, certificate of formation or operating
agreement of any Company or of any indenture, agreement or undertaking to which
any Company is a party or by which any Company is bound and (iii) are within
each Company’s powers.

 

(b)      This Amendment Agreement is the legal, valid and binding obligation of
each Company, enforceable in accordance with its terms, except as may be limited
by applicable bankruptcy, insolvency, reorganization or similar laws relating to
creditors’ rights generally or by equitable principles.

 

(c)       The representations and warranties of each Company contained in the
Purchase Agreement and the Related Agreements are and will be true, correct and
complete in all respects on and as of the date hereof to the same extent as
though made on and as of such date, except to the extent that such
representations and warranties specifically relate to an earlier date, in which
case they were true, correct and complete as of such earlier date.

 

(d)       Each of the Deferral Parties has agreed to the deferral of the
payments referenced in Section 5(b).

 

 7.            General Release. Each Company and each Guarantor (by its
acknowledgment set

 

forth below) hereby releases, waives and forever relinquishes all claims,
demands, obligations, liabilities and causes of action of whatever kind or
nature, whether known or unknown, which it has, may have, or might assert now or
in the future against any Creditor Party and/or its, officers, directors,
employees, agents, attorneys, accountants, consultants, successors and assigns,
directly or indirectly, arising out of, based upon, or in any manner connected
with any transaction, event, circumstance, action, failure to act or occurrence
of any sort or type, whether known or unknown, which occurred, existed, or was
taken or permitted prior to the date hereof The inclusion of this paragraph in
this Amendment Agreement, and the execution of this Amendment Agreement by
Creditor Parties, does not constitute an acknowledgment or admission by any
Creditor Party of liability for any matter, or a precedent upon which any
liability may be asserted.

 

 8.           Conditions of Effectiveness. This Amendment Agreement shall become
effective

 

upon receipt by Agent (unless waived by Agent in writing) of the following, each
in form and substance satisfactory to Agent in its sole discretion: (a) this
Amendment Agreement executed by each Company and each Guarantor, (b) an original
executed Third Amended and Restated Secured Term Note in the form attached
hereto as Exhibit A, (c) corporate resolutions for each Company authorizing the
transactions contemplated by this Amendment Agreement and (d) payment by
Companies of all fees and expenses incurred by Agent (i) in connection with the
transactions contemplated by this Amendment Agreement, including, without
limitation, the fees of ________________, counsel to Agent and Purchasers and
(ii) for matters described in Section 8.32 of the Purchase Agreement.

 



5 

 

 

9.         Effect on Note Purchase Agreement.

 

(a)       Upon the effectiveness of this Amendment Agreement, each reference in
the Purchase Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or
words of like import shall mean and be a reference to the Purchase Agreement as
amended hereby.

 

(b)       Except as specifically amended herein, the Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed.

 

(c)       The execution, delivery and effectiveness of this Amendment Agreement
shall not operate as a waiver of any right, power or remedy of Agent, nor
constitute a waiver of any provision of the Purchase Agreement, or any other
documents, instruments or agreements executed and/or delivered under or in
connection therewith.

 

10.       Miscellaneous. Section 13 of the Purchase Agreement is incorporated by
reference into this Amendment Agreement without the necessity of fully repeating
it.

 

[Balance of page intentionally left blank; signature page follows]

 



6 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed and delivered by their duly authorized officers as of the date
first set forth above.

 



  COMPANIES:       USELL.COM, INC.     By:        Name:  Nikhil Raman    
Title:  Chief Executive Officer



      BST DISTRIBUTION, INC.     By:                         Name:  Brian Tepfer
    Title:  Chief Executive Officer      









  WE SELL CELLULAR LLC     By:      Name:  Nikhil Raman     Title:  Manager

  

SIGNATURE PAGE TO
FORBEARANCE AND FOURTH
AMENDMENT AGREEMENT



 

 





              PURCHASER:                             By:       Name:        
Title:               AGENT:                     By:       Name:         Title:  
   

  

SIGNATURE PAGE TO
FORBEARANCE AND FOURTH
AMENDMENT AGREEMENT



 

 

 



      GUARANTOR ACKNOWLEDGEMENT AND AGREEMENT:       UPSTREAM PHONE COMPANY USA,
INC.,
a Delaware corporation         By:       Name: Nikhil Raman    
Title:  President  







      UPSTREAM PHONE HOLDINGS, INC.,
a Delaware corporation         By:       Name: Nikhil Raman    
Title:  President  







      HD CAPITAL HOLDINGS LLC,
a Delaware limited liability company         By:       Name:  Daniel Brauser    
Title:   Manager  

 

SIGNATURE PAGE TO
FORBEARANCE AND FOURTH
AMENDMENT AGREEMENT

 

 